                          Case 1:19-mj-00782-ML Document 1 Filed 12/12/19 Page 1 of 5

AO 91 (Rev.   Il/Il)    Criminal Complaint


                                          UNITED STATES DISTRICT COURT
                                                                        forthe                                20190EC 12          FiN   9:07
                                                           Western District of Texas                          f;




                                                                                                                                            p1
                       United States of America                           )
                                  v                                       )
                                                                          )      Case No.
                  Brandon SIMS
   DOB: 06/17/1994, Ht: 57", Wt: 125, Eyes: Brown,
                    Hair: Black
                                                                          )
                                                                          )
                                                                                            !(      (7t4...J7g                    u......


                                                                          )

                                                                          )
                               Defendant(s)


                                                     CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                     December 11, 2019                 in the county of                     Bexar                 in the
      Western               District of            Texas            ,   the defendant(s) violated:

               Code Section                                                         Offense Description
Title 21, U.S.C., Section 841(a)(1)                 Possession with Intent to Distribute Methamphetamine




          This criminal complaint is based on these facts:
See Attached Affidavit.




          E( Continued on the attached sheet.




                                                                                                                     r flEA Snp.r.i! Arient
                                                                                                     Printed name and title

 Sworn to before me and signed in my presence.


Date:     /Z/2?d!/9                                                                                                's signature



 City and state:                              Austin, Texas                                 Mark          ,   U.S. Magistrate Judge
                                                                                                      rinted name and title
           Case 1:19-mj-00782-ML Document 1 Filed 12/12/19 Page 2 of 5



                       IN THE UNITED STATES DISTRICT COURT

                       FOR THE WESTERN DISTRICT OF TEXAS




UNITED STATES OF AMERICA                             §
                  V.                                 §
           Brandon SIMS                              §
DOB: 06/17/1994, Ht: 51", Wt: 125,                   §
   Eyes: Brown, Hair: Black                          §

                 AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, being duly sworn, do depose and state the following:

   1.   I am currently employed as a Special Agent with the Drug Enforcement Administration
        (DEA) and have been so since June 3 0th, 1991. Your Affiant is currently assigned to the
      DEA Austin Resident Office (Tactical Diversion Squad). During this time, I have
      conducted and participated in numerous investigations concerning narcotics trafficking,
      money laundering, and narcotics related violent crimes.
   2. Affiant has been a Special Agent for 28 years 6 months. During my employment with
      DEA, I have received specialized training regarding, and have personally participated in,
      various types of investigative activity, including, but not limited to, the following: (a)
      physical surveillance; (b) the debriefing of defendants, witnesses, informants and other
      individuals who have knowledge concerning violations of federal narcotics laws; (c)
      undercover operations; (d) the execution of search warrants; (e) the consensual monitoring
      and recording of conversations; (f) electronic surveillance through the use of pen registers
      and trap and trace devices; (g) the court-authorized interception of both wire and electronic
      communications (i.e., Title III wiretaps); and (h) the handling and maintenance of
       evidence.
    3. This Affidavit is made for the limited purpose of establishing probable cause in support of
       a Criminal Complaint alleging that Brandon SIMS did knowingly and willfully Possess
       with Intent to Distribute Methamphetamine in San Antonio, Texas on December 11, 2019.
       Since this Affidavit is for the limited purpose of establishing probable cause to support the
       Criminal Complaint, it contains only a summary of relevant facts. I have not included each
       and every fact known to me concerning the entities, individuals, and the events described
       in this Affidavit.
    4. The statements made in this Affidavit are based in part on: (a) my personal participation
       in this investigation; (b) information provided to me by other law enforcement officers;
      Case 1:19-mj-00782-ML Document 1 Filed 12/12/19 Page 3 of 5




   and (c) the training and experience of myself and other law enforcement agents and
   officers.

5. On December 10, 2019, United States Magistrate Judge Mark Lane approved a criminal
   complaint to arrest Rose Rodriguez RABIN for distribution of controlled substances.
   The Court also approved two search warrants on locations attributed to Rodriguez
   RABIN's alleged criminal activities. On Wednesday, December 11, 2019, DEA agents
   initiated surveillance on Rodriguez RABiN's apartment building at 5602 Presidio
   Parkway, San Antonio, Texas based upon an ongoing investigation that RABIN was
   manufacturing and distributing counterfeit Adderall pills. At approximately 11:25 am,
   TFO Jeff Brennecke observed a subject known to DEA as Brandon SIMS depart Ms.
   Rodriguez RABIN's building carrying an orange duffel bag and a plastic tote container.
   Mr. SIMS is known to DEA as he was observed carrying a suspected pill tableting
   machine mounted on a pallet on December 10, 2019 from a storage unit facility in San
   Antonio, TX. TFO Brennecke observed Mr. SIMS enter the driver's seat of a White Ford
   Transit Van 250 AZ tag AJ34427. The van driven by SIMS subsequently departed the
   complex followed by SA Tim Davis. SA Davis and assisting agents followed Mr. SIMS
   to the entrance gate of Key Storage, 13651 IH-10 Frontage Rd San Antonio 78249. SA
   Davis observed SIMS enter a code into the gate keypad and enter the facility in the van.
   SA Davis and assisting agents followed the van to a standalone storage wing on the
   eastside of the facility. Mr. SIMS parked the van and moved to enter the building door
   near Unit 546. As DEA agents approached Mr. SIMS in vehicles, he began to flee and
   re-enter the driver's seat to attempt to drive away. Agents were able to stop Mr. SIMS
   and place in him an investigative detention. In plain view in the van, SA Davis observed
   the open orange duffel bag which contained significant quantities of tablets packaged
   consistent with Adderall for distribution. Also in plain view was a Chinese-manufactured
   machine which SA Davis believed may have been used in pill tableting based on training
   and experience.
6. SA Davis then interviewed the storage unit manager who informed SA Davis that SIMS
   entered the unique access code attributed to Unit 546 at Key Storage, 13651 IH-l0
   Frontage Rd San Antonio 78249 (place to be searched). The storage unit manager
   confirmed SIMS entered the code based on viewing the security camera footage and also
         Case 1:19-mj-00782-ML Document 1 Filed 12/12/19 Page 4 of 5



     observing SIMS's face while he was in police custody. The storage unit lease is
     attributed to Edward Moore (subject unknown to DEA). The van lease is unknown as
     agents have paused to enter the van to recover rental documents pending review of the
     search warrant application. Based on training and experience, SA Davis knows it is
     common for drug traffickers to use proxy or unwitting individuals to secure leases and
     rent vehicles to mask the involvement of principal conspirators involved in crimes.
     Based on the surveillance and the practices of Mr. SIMS and Ms. RODRIGUEZ RABIN,
     SA Davis believed these co-conspirators were using the van and storage unit to transport
     drugs and to cache illicit items in an attempt to conceal their attribution to contraband and
     illicit substances.
7. Agents secured the scene were SIMS was detained and submitted an Application for
     Search Warrant on the van driven by SIMS and storage unit 546 which he intended to
     enter. At approximately 3:30 pm, U. S. Magistrate Judge Lane approved a search warrant
     to seize evidence from the van and storage unit controlled by SIMS. The derivative
     search revealed the orange bag seen to have been possessed by SIMS in the van and on
     his person contained a significant quantity of counterfeit Adderall tablets. An industrial
     pill tableting mixer was also seized from SIMS' van.      I   conducted a presumptive Marquis
     Reagent drug field test on a sample tablet. The test indicated positive for
     Methamphetamine. The total gross weight seized from SIMS' possession was               6.5

     kilograms of a mixture or substance containing Methamphetamine. I know, based on
     training and experience, counterfeit Adderall manufacturers use Methamphetamine as the
     integral agent in their pill mixture as it offers users an intense stimulant effect.
8.   From the storage unit, agents seized another large exhibit of counterfeit Adderall pills
     (1.9 kilograms), also believed to contain Methamphetamine.
9.   Contemporaneous with the investigation of SIMS, agent executed a federal search
     warrant on Rose Rodriguez Rabin's apartment where SIMS was seen leaving. In the
     search, agents seized a large pill press operation and   11   kilograms of counterfeit Adderall
     containing a mixture of Methamphetamine, based on a positive spectrometry test on
     scene. Rodriguez Rabin claimed post-arrest that Brandon SIMS is her roommate.
10. Agents positively identified Brandon SIMS based on a Texas Department            of Motor
     Vehicles photograph identification and other government records checks.
       Case 1:19-mj-00782-ML Document 1 Filed 12/12/19 Page 5 of 5




                                        CONCLUSION


   Based on the facts set forth above, I respectfully submit that there exists probable cause to
   charge Brandon SIMS with violations of Title 21, United States Code, Sections 841(a)(1),
   Distribution of Controlled Substances containing a mixture or substance of
   Methamphetamine.
   I hereby declare, under penalty of perjury, that the foregoing is true and correct to the best
of my knowledge.



  i_
       /72
S,ecial Agent   /
Jo,h N. Schexnayder

Drug Enforcement Administration

       LS1EI                        before me thi       day of December 2019, Austin, Texas.




Mark P. Lane
UNITED STATI                      .TE JUDGE
WESTERN DIS                  TEXAS
